             Case 1:20-cv-00431-DAD-EPG Document 257 Filed 02/09/21 Page 1 of 2


 1   JEAN E. WILLIAMS, Deputy Assistant Attorney General
     SETH M. BARSKY, Section Chief
 2   S. JAY GOVINDAN, Assistant Section Chief
 3   U.S. Department of Justice
     Environment & Natural Resources Division
 4   NICOLE M. SMITH, Trial Attorney (CA Bar No. 303629)
     150 M St. NE, Washington, D.C. 20002, Tel: (202) 305-0368
 5   LESLEY LAWRENCE-HAMMER, Senior Trial Attorney (DC Bar No. 982196)
     EVE W. MCDONALD, Trial Attorney (CO Bar No. 26304)
 6
     999 18th Street, South Terrace – Suite 370, Denver, CO 80202
 7   Tel: (303) 844-1368 (Lawrence-Hammer); Tel: (303) 844-1381 (McDonald)
     Attorneys for Federal Defendants
 8
 9                               UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
         PACIFIC COAST FEDERATION OF                 Case No. 1:20-cv-00426-DAD-EPG
11       FISHERMEN’S ASSOCIATIONS, et al.,           Case No. 1:20-cv-00431-DAD-EPG
                       Plaintiffs,
12
                                                     ORDER GRANTING
13               v.                                  FEDERAL DEFENDANTS’ UNOPPOSED
                                                     MOTION TO EXTEND THE DEADLINE
14       WYNN COGGINS,1 in her official              TO RESPOND TO PLAINTIFFS’
         capacity as Acting Secretary of Commerce,   MOTIONS TO COMPLETE AND/OR
15       et al.,                                     SUPPLEMENT THE RECORD
16                          Defendants.
                                                      Hearing date: February 11, 2021
17                                                    Time: N/A
                                                      Judge: Hon. Dale A. Drozd
18
19                                                    Courtroom 5, 7th Floor
         THE CALIFORNIA NATURAL                       2500 Tulare Street
20       RESOURCES AGENCY, et al.,                    Fresno, CA
                      Plaintiffs,
21
                 v.
22
23       WYNN COGGINS, et al.,
                     Defendants.
24
25
26
27   1
       Pursuant to Federal Rule of Civil Procedure 25(d), Wynn Coggins is automatically substituted
     for Wilbur Ross as Acting Secretary of Commerce.
28
             Case 1:20-cv-00431-DAD-EPG Document 257 Filed 02/09/21 Page 2 of 2


 1            Upon consideration of Federal Defendants’ Motion to Extend the Deadline to Respond to
 2   Plaintiffs’ Motions to Complete and/or Supplement the Record, and finding good cause shown,
 3   the Court establishes the following schedule:
 4       •    Federal Defendants will file their responses to Plaintiffs’ motions in PCFFA v. Coggins,
 5            Case No. 1: 20-cv-00431-DAD-EP, to complete the administrative records or, in the
 6            alternative, supplement the administrative records (ECF 224), and in CNRA v. Coggins,
 7            Case No. 1:20-cv-00426-DAD-EPG (ECF 149; ECF 158), to complete and supplement
 8            the records, by May 13, 2021.
 9       •    Intervenor-Defendants’ responses to Plaintiffs’ motions shall be due May 17, 2021.
10       •    Any reply will be filed by June 7, 2021.2
11
12   IT IS SO ORDERED.
13
         Dated:     February 8, 2021
14                                                        UNITED STATES DISTRICT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27   2
      A ninety-day extension of the existing March 8, 2021, deadline for any reply would fall on
     Sunday, June 6, 2021, so the deadline ordered here is rolled to the following Monday, June 7,
28   2021.
